Marshall, Justice.
This is an appeal from an order granting a motion to open a default judgment in a divorce action. See Simpson v. Simpson, 240 Ga. 543 (242 SE2d 45) (1978). The appellee, subsequent to the grant of the application for discretionary appeal, has dismissed without prejudice the answer and counterclaim filed with her motion to open default judgment. Therefore, the appeal is rendered moot and, accordingly, is dismissed.

Appeal dismissed.


Jordan, C. J., Hill, P. J., Clarke, Smith and Gregory, JJ., concur.